Citation Nr: 0017407	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1950 
to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for bilateral hearing loss and a 
bilateral knee disability.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records are reported 
destroyed by fire and are unavailable.  

3.  The record reveals that the veteran served in combat.  

4.  There is competent medical evidence of a current hearing 
loss disability and bilateral knee arthritis.  

5.  There is competent medical evidence of record which 
relates the veteran's current hearing loss to acoustic trauma 
during service.

6.  There is competent medical evidence of record which 
relates the veteran's bilateral knee disorder to service.  




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

The veteran's service medical records have been reported as 
having been destroyed by fire.  They are unavailable.  The RO 
has obtained some alternate records.  The veteran's 
separation papers, DD 214, reveal that he served in combat in 
Korea.  He was awarded the Combat Infantry Badge.  He also 
received a Purple Heart for being wounded in action; he 
received a shell fragment wound to the left side of his neck.  


II.  Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

The veteran claims that he incurred bilateral hearing loss as 
a result of his military service.  He asserts that he was 
exposed to acoustic trauma in the form of the noise of combat 
including gunfire, artillery fire, and mortar fire.  The 
Board notes that acoustic trauma in the form of noise 
exposure is an injury and that the veteran's statements are 
competent to establish the occurrence of such an injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  We also 
note that this lay evidence is also acceptable to show 
incurrence of such acoustic trauma in service because the 
evidence clearly reveals that the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Finally, this lay 
evidence is sufficient to support inservice incurrence of an 
acoustic trauma injury especially considering that the 
veteran's service medical records have been lost or 
destroyed.  Caluza, 7 Vet. App. at 506; Layno, 6 Vet. App. at 
469, citing Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

In May 1998, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
60
90
LEFT
15
15
25
40
50

The average pure tone decibel loss at the above frequencies 
was 51 for the right ear and 33 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 84 percent in the left ear.  These 
results reveal that the veteran has a current hearing loss 
disability within the meaning of the applicable VA 
regulations.  38 C.F.R. § 3.385 (1999).  The diagnosis was 
bilateral sensorineural hearing loss.  

The veteran submitted a medical opinion dated August 1998 
from a Dr. Danna, who is a private otolaryngologist.  This 
opinion states that the veteran has "severe high frequency 
sensorineural hearing loss in both ears.  This patient was 
subject to noise exposure while servicing in the armed 
forces.  This hearing loss that he has is caused from the 
noise exposure he had while in the armed forces."  

The veteran was exposed to acoustic trauma during his 
military service.  While his service medical records are 
destroyed, he is competent to establish the occurrence of a 
noise exposure injury.  Moreover, such an injury is 
consistent with his combat service.  There is VA medical 
evidence showing the presence of a current hearing loss 
disability.  The veteran has submitted a competent medical 
evidence relating his current bilateral hearing loss to his 
inservice noise exposure.  As such, the evidence supports a 
grant of service connection for bilateral hearing loss.  

III.  Knees

The veteran claims that his current bilateral knee arthritis 
was caused by his military service.  Private medical records 
dating from 1983 to present reveal that the veteran had 
complaints of knee pain.  X-ray examination confirmed the 
diagnosis of arthritis of both knees.  The private medical 
records reveal that the veteran's right knee arthritis 
increased in severity so that right knee replacement surgery 
was required in November 1997.  

In May 1998 a VA examination of the veteran was conducted.  
The diagnosis was bilateral knee arthritis which was 
confirmed by x-ray examination.  Physical and x-ray 
examination also confirmed the presence of a right knee 
replacement prosthesis.  

The veteran submitted a medical opinion dated in July 1998 
from Dr. Bailey who is a private orthopedic surgeon.  This 
medical opinion indicates that the veteran reported stress on 
his knees during service such as "covering rough terrain, 
climbing and the necessary activities that coincide with 
major battles."  It was the opinion of this physician that 
at least some of the veteran's knee arthritis was related to 
such injuries during service.  

The veteran reports having knee injury during service in the 
form of stress from walking on rough terrain and climbing.  
He is currently diagnosed with arthritis of the knees.  There 
is competent and unrebutted medical evidence which relates at 
least a portion of the veteran's knee arthritis to his 
military service.  The Board is of the opinion that it would 
be impossible to separate the portion of the veteran's knee 
arthritis which is related to service from that which 
occurred subsequent to service.  As such, the Board finds 
that the evidence supports a grant of service connection for 
bilateral arthritis of the knees.  


ORDER

Service connection for a bilateral knee disorder, to include 
arthritis, is granted.  

Service connection for bilateral hearing loss is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

